Citation Nr: 9916491	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right hip pain or numbness of the right lower 
extremity.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1973.

By rating action of December 1985, the RO denied service 
connection for lumbosacral strain.  The veteran was notified 
of this decision in January 1986.  He did not appeal and the 
December 1985 rating action consequently became final.  See 
38 C.F.R. §§ 19.129, 19.192 (1985) (an appeal must be 
initiated within one year of notice of a VA rating decision; 
otherwise, the decision becomes final).  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating action in which 
the RO denied service connection for a disability manifested 
by right hip pain or numbness of the right lower extremity, 
and found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for lumbosacral strain.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
lumbosacral strain will be addressed in the REMAND following 
the decision below.)


FINDING OF FACT

No competent medical evidence has been presented to show that 
any disability manifested by right hip pain or numbness of 
the right lower extremity is attributable to the veteran's 
military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by right hip 
pain or numbness of the right lower extremity.  38 U.S.C.A. 
§§ 1110, 5107 (a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is a continuity of symptomatology after service.  38 
C.F.R. § 3.303(b) (1998).  In other words, a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  Service connection may also be granted for 
disability which is proximately due to or the result of 
already service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1998).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
disability manifested by right hip pain or disability 
manifested by numbness of the right lower extremity.  A well-
grounded claim is one which is plausible.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  Id.  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Furthermore, the evidence must justify a belief by a 
fair and impartial individual that the claim is plausible.  
Id.  Generally, in order for a claim of service connection to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 

506 (1995).  Additionally, evidence showing that there has 
been aggravation of a non-service-connected disorder 
proximately due to a service-connected disability may also 
provide a basis for concluding that the claim is well 
grounded.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995)(en 
banc).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of service connection for a 
disorder manifested by right hip pain or a disorder 
manifested by numbness of the right lower extremity is not 
well grounded.  The veteran's service medical records are 
negative for any complaints, treatment or diagnosis related 
to either the right hip or right lower extremity.  VA 
hospitalization records for the period from March 21, 1995, 
to April 1, 1995, note that the veteran had lower back pain.  
Recorded clinical data indicates a history of a herniated 
disc.  During subsequent VA hospitalization in November and 
December 1995, physical examination was normal with no 
reported back complaints from the veteran.

VA outpatient treatment records were reviewed for the period 
from February 1995 to March 1996.  In June 1995, the veteran 
reported a 20-year history of low back pain with constant 
pain in the right hip and buttock region, and numbness in the 
right lower extremity.  A subsequently conducted 
electromyograph (EMG) revealed a probable lesion at L4-5.  
Magnetic resonance imaging (MRI) of the lumbosacral spine was 
recommended.  Recorded clinical data reflects that an MRI 
showed a herniated nucleus pulposus (HNP) at L4-5 with 
stenosis.

In summary, the claims folder contains evidence of a current 
diagnosis of a HNP at L4-5.  However, the veteran has not 
presented medical nexus evidence that links any current 
disorder, whether HNP or some other disorder which is 
manifested by 

right hip pain or numbness of the right lower extremity, to 
military service or to continued symptoms since service.  
Additionally, no medical evidence has been presented to link 
any such disability to already service-connected disability.  
(Service connection is in effect for a post-traumatic stress 
disorder, idiopathic epilepsy, hiatal hernia, and 
pseudofolliculitis barbae.)  Consequently, the Board 
concludes that the third prong of Caluza which requires nexus 
evidence is not met.  The claim is not well grounded.  


ORDER

Service connection for a disability manifested by right hip 
pain or numbness of the right lower extremity is denied.


REMAND

As noted above, the RO denied service connection for 
lumbosacral strain in December 1985.  The service medical 
records showed that the veteran had been diagnosed with 
lumbosacral strain in service in June 1971 following an 
automobile accident.  He was seen for several days after the 
accident with complaints of intractable low back pain.  In 
August 1972, the veteran was noted to have slight tenderness 
to pressure of the lumbosacral spine.  X-rays of the 
lumbosacral spine were negative at that time.  On separation 
examination in February 1973, examination of the veteran's 
lumbosacral spine was negative.

On post-service VA examination in June 1983, examination of 
the lumbosacral spine was normal.  The RO concluded in the 
December 1985 rating decision that the veteran's lumbosacral 
strain in service was acute and transitory with no residual 
disability.

Subsequent to the December 1985 RO decision, a significant 
amount of evidence has been associated with the claims 
folder, some of which refers to the veteran's back.  In this 
regard, the Board notes that 38 U.S.C.A. § 5108 (West 1991) 
allows for a reopening of a previously denied claim, such as 
the one denied in 1985, but only on the presentation of new 
and material evidence.  "New and material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

A review of the record in the present case reveals that, in 
November 1998, the RO employed the invalidated Colvin test 
when addressing the veteran's claim to reopen.  In the 
November 1998 supplemental statement of the case (SSOC), the 
RO stated that, "[t]o justify a reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  (Emphasis added.)

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 

(SOC) and/or SSOC fulfills the regulatory requirements.  See 
38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded in order to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Inasmuch as the November 1998 action by the RO was based on 
the standard which was struck down in Hodge, supra, a remand 
is warranted to allow the RO to apply the standards set forth 
therein.  Id.  

The case is REMANDED to the RO for the following action:

The RO should review the record and re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for lumbosacral 
strain.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) and the holding of 
the United States Court of Appeals for 
the Federal Circuit in Hodge.

If the determination remains adverse to the veteran, both he 
and his representative should be provided with a SSOC.  The 
veteran and his representative should be given the 
opportunity to respond.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

